Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 19th, 2020, has been entered.

Election/Restrictions
It is noted that per Applicant’s response to the restriction requirement filed April 3rd, 2019, claims 4-5 have been withdrawn. However, current claims 4-5 lack the “withdrawn” status identifier. Future claim sets should include the “withdrawn” status identifier on claims 4-5 (or if amended, “Withdrawn – Currently Amended) for the purpose of clarity.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arzt et al (US 2006/0005362 A1).
With regards to claim 1, Arzt discloses a modified microstructure surface comprising a first set of projections having flat upper surfaces, in addition to a second set of projections having spherical head parts (i.e., two different types of projections), and furthermore, it is clear from the Figures of Arzt that each projection has at least a vertical trunk and an end face pointing away from the microstructure surface (Arzt: Abstract; Figs. 11-13; para. [0079]). Based on Figures 11-13, the first set of projections with flat upper surfaces have a vertical height which is lower than the vertical height of the second set of projections having spherical head parts (Arzt: Figs. 11-13). In addition, it is clear that both sets of projections are perpendicular to the microstructure surface (Arzt: Figs. 11-13). The first and second sets of projections are each made of polydimethyl siloxane, which is a material listed in the present specification (Arzt: para. [0094]). Regarding the recitations of the surface being “a solid with switchable adhesion,” that “the material of the projections has a modulus of elasticity such that, depending on the load, one or more types of projections form via their end faces an adhesive force which is higher than the force exerted by the possible compression of the projections, and “at least one type of projection has an aspect ratio such that, if a specific load is exceeded, these projections buckle and the adhesive force, as a result of buckling of the end faces, decreases,” the combination of Figures 9 and 11-13 of Arzt depict the projections as undergoing such adhesive processes. According to Figure 9 of Arzt, the upper 
With regards to claim 2, the second set of projections having spherical head parts are depicted as having broadened end faces (Arzt: Figs. 11-13).
With regards to claim 8, Arzt discloses a spacing of 1 nm to 10 µm, which anticipates the claimed range of less than 2 mm (Arzt: para. [0053]).
With regards to claim 9, Arzt discloses a vertical protrusion height of “in the micron range,” which anticipates the claimed range of 1 µm and 2 mm (i.e., it is impossible to select a protrusion height that is simultaneously “in the micron range” and outside the claimed range) (Arzt: para. [0053]).
With regards to claim 10, as the entirety of each protrusion is made of polymer, the end faces of each type of projection must also be made of polymer (see above discussion). In addition, it is noted that every polymer comprises polymer.
With regards to claims 11-12, Arzt discloses the protrusions as made of polydimethyl siloxane (i.e., a type of silicone) (Arzt: para. [0094]).

With regards to claim 15, the projections are depicted as in the form of pillars (Arzt: Figs. 11-13).
With regards to claim 16, the projections are depicted as having a base surface and an end face topposite to and parallel to said base surface (Arzt: Figs. 11-13).
With regards to claim 17, the projections are depicted as having trunks and endfaces of circular or ovular cross-section (Arzt: Figs. 15-16).
With regards to claim 18, the projections are depicted as having trunks and endfaces of square cross-section (Arzt: Fig. 1).
With regards to claim 19, the projections are depicted as extending from a common base (Arzt: Figs. 11-13).
With regards to claim 20, the projections are depicted as differing in vertical height prior to contact of their respective end faces with a substrate (Arzt: Figs. 11-13).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arzt as applied to claim 1 above.
With regards to claim 3, Arzt discloses a structured surface as applied to claim 1 above (see above discussion). Arzt further teaches the projections as having a height/diameter aspect ratio of at least 5, which overlaps the claimed range of 1 to 100 (Arzt: para. [0026]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05.
With regards to claim 13, Arzt discloses a modified microstructure surface comprising a first set of projections having flat upper surfaces (short projections, in addition to a second set of projections having spherical head parts (long projections), and furthermore, it is clear from the Figures of Arzt that each projection has at least a vertical trunk and an end face pointing away from the microstructure surface (Arzt: Abstract; Figs. 11-13; para. [0079]). Based on Figures 11-13, the first set of projections with flat upper surfaces have a vertical height which is lower than the vertical height of the second set of projections having spherical head parts (Arzt: Figs. 11-13). In addition, it is clear that both sets of projections are perpendicular to the microstructure surface (Arzt: Figs. 11-13). The first and second sets of projections are each made of polydimethyl siloxane, which is a material listed in the present specification (Arzt: para. [0094]). Arzt further teaches the projections as having a height/diameter aspect ratio of at least 5, which overlaps the claimed range of 1 to 100 (Arzt: para. [0026]). Instances of 

Response to Arguments
Applicant’s arguments, with respect to the rejections under 35 U.S.C. 102(a)(1) have been considered and are found persuasive. The Del Campo Bècares reference does not teach two types of projections, wherein each of the projections as extending from the same surface, such that they differ from one another at least in terms of a vertical height of the endface, said two types of projections being perpendicular to the same surface. Therefore, the rejection has been withdrawn. However, new grounds of rejection are made over Arzt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783